                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                             TYLER DIVISION

 HTC CORPORATION, ET AL           §
                                  §
 v.                               §
                                  §            Case No. 6:18-cv-243- JRG
 TELEFONAKTIEBOLAGET LM           §
 ERICSSON, ET AL                  §


             MINUTES FOR JURY SELECTION/JURY TRIAL
         HELD BEFORE U. S. DISTRICT JUDGE RODNEY GILSTRAP
                            February 11, 2019

OPEN: 9:27 a.m.                                           ADJOURN: 6:40 p.m.

 ATTORNEYS FOR PLAINTIFFS:            See attached.

 ATTORNEYS FOR DEFENDANTS:            See attached.

 LAW CLERKS:                          Catherine Owens
                                      Hao Wu
                                      Jonathan Todd

 COURT REPORTER:                      Shelly Holmes, CSR-TCRR

 COURTROOM DEPUTY:                    Jan Lockhart
TIME         MINUTES
9:27 a.m.    Court opened. Court’s preliminary instructions to the Jury.
9:37 a.m.    Counsel announced ready for hearing and introduced co-counsel.
             Jurors answered nine questions.
10:05 a.m.   Court’s additional instructions to the Jury.
10:08 a.m.   Voir dire examination by Ms. Doan.
10:39 a.m.   Voir dire examination by Mr. Baxter.
11:09 a.m.   Bench conference.
11:10 a.m.   Jury recess.
11:50 a.m.   Jurors selected. Remainder of panel excused.
11:59 a.m.   Jurors sworn and Court’s instructions given.
12:45 p.m.   Recess.
1:39 p.m.    Court reconvened. Hearing outside the presence of the Jury. Messrs. Burman
             and Stevenson
1:45 p.m.    Jury returned to the Courtroom. Court’s additional instructions to the Jury.
1:47 p.m.    Opening statement by Mr. Burman on behalf of Plaintiffs.
2:13 p.m.    Courtroom sealed.
2:18 p.m.    Courtroom unsealed.
             Opening statement by Mr. Stevenson on behalf of Defendants.
2:37 p.m.    Courtroom sealed.
2:50 p.m.    Courtroom unsealed.
2:53 p.m.    Direct examination of Marcus Woo by Ms. Doan on behalf of Plaintiffs.
3:35 p.m.    Bench conference.
3:36 p.m.    Recess.
3:58 p.m.    Court reconvened. Jury returned to the courtroom.
4:00 p.m.    Courtroom sealed. Direct examination of Marcus Woo by Ms. Doan.
4:12 p.m.    Bench conference.
4:14 p.m.    Jury excused. Hearing outside the presence of the Jury. Mr. Stevenson argued
             on behalf of Defendants. Ms. Doan argued on behalf of Plaintiff.
4:23 p.m.    Jury returned to courtroom. Court’s instruction to Jury.
4:24 p.m.    Direct examination of Marcus Woo by Ms. Doan.
5:11 p.m.    Courtroom unsealed. Direct examination of Marcus Woo by Ms. Doan.
5:17 p.m.    Bench conference.
5:25 p.m.    Cross examination of Marcus Woo by Mr. Stevenson on behalf of Defendants.
5:46 p.m.    Recess.
6:02 p.m.    Cross examination of Marcus Woo by Mr. Stevenson on behalf of Defendants.
6:40 p.m.    Court adjourned.




                                        2
